Appeal from a judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn, convicting appellant of the crimes of assault in the third degree and of carrying a dangerous weapon, and imposing sentence, with operation of the sentence suspended, and from the sentence. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Wenzel, Beldoek, Murphy and Ughetta, JJ.